Title: David Michie’s Plea and Answer in Jefferson v. Michie, [by 6 September 1813]
From: Michie, David
To: 


          
            by 6 Sept. 1813
            The plea of David Michie the Deft named in the bill of Complaint of Thomas Jefferson Complainant exhibited in the County Court of Albemarle
            The said Defendant by protestation not Confessing or acknowledging all or any of the matters and things in the Complainants said bill of Complaint Contained to be true in such manner and form as the same is therein declared and set forth, but avering that the same are untrue, malicious and unfounded, for plea thereto saith that heretofore and before the said Complainant exhibited his bill in this worshipful Court to wit on the 12h day of May in the year 1804 Craven Peyton in the Complainants now bill mentioned admitted to be his the said Complainants agent, did exhibit his bill of Complaint in the superior Court of Chancery holden at the Capital in the City of Richmond against the said John Henderson also in the now Complainants bill named under whom this Deft Claims lands, premises, rights and previledges also in the now Complainants bill mentioned, to which bill the said John Henderson filed his answer and on the 2d day of June in the same year 1804 the said Craven Peyton by leave of the said Court filed his amendment to his said Original bill against the said John Henderson, Elizh
			 James, L,
			 Charles, Isham, Bennett Hillsborough,
			 Elizabeth,
			 Frances
			 Lucy and Nancy Crawford Hendersons for the same matters to the same effect as to the title, as the now Complainant doth state insist and rely on by his present bill set
			 forth, to which amended bill the said John Henderson did also put in his Answer, and the said then Complainant thereto, as also to his first Answer replied, and sundry depositions and exhibits were duly taken & filed and
			 the suit was so
			 proceeded in that
			 the said bill in Chancery was on the 8h day of June in the year 1805 by the Judge of the said Superior Court of Chancery dismissed and he ordered to pay to the said Defendant John Henderson his Costs—from which decree of dismission the said then Complainant by petition to then the then Judge of the said Supr Court of Chancery obtained an appeal to the honourable Court of Appeals where on the 7h day of January in the year 1812 by the Consideration and decree of the said Court of Appeals, the said decree of the Superior Court of Chancery as by an attested Copy of the said record and proceedings in the said suit hereto annexed No 1 will more fully and at large appear, and which said record and proceedings are prayed to be taken as a part of this plea
            And therefore this deft doth plead the said decree in bar to the said now Complainants said present bill.
            And to so much of the said bill as this Deft has not pleaded unto, he in no Sort waveing the benefit of his said plea but wholy relying and insisting thereon for Answer to the residue of the Complainants said bill or to so much thereof as he is advised it is material for him to Answer unto, Answereth and saith that he admits that Bennett Henderson died intestate seized of the tract of land in the bill mentioned leaving a widow & eleven Children as is therein stated,
			 and that one of them shortly thereafter likewise dying intestate, an assignment of dower to the widow and partition among
			 the Survivors took place under the Sanction of this Court and after the mode specified in said bill.—From the latitude which the Complainant has allowed himself in his bill aforesaid, so far from
			 it being deemed irrevolent it may be Considered as tending to elucidate the Controversy between the parties that this respondent should take a transiant view of some
			 important incidents which took place anterior to the period at which the Complainant Commences its history.
			 The late Colo Bennett Henderson in his life time some where about the year 1780 while the Courts of law in this Commonwealth were occluded by the pressure of the war in which we were then engaged being seized of lands in
			 fee simple bordering on the South side of the river Rivanna, erected a mill on said river at a place called the mountain falls, which said mill was extremely profitable to him dureing his life & after his death his personal estate being swept away by his debts it formed the principal Source of Revenue &
			 Subsistance to his aged widow & helpless Children. This respondent believes that
			 the father of this Complainant upwards of a half a Century ago had erected a water grist mill, some distance
			 above
			 the mountain falls, which was destroyed by the flood of 1771 long subsequent to the erection of the said mill by said Henderson somewhere about the year the Complainant obtained leave of this Court to rebuild the said mill; and soon after the death of the said Colo Bennett Henderson the said Complainant exhibited his bill in Chancery a Copy of which and the proceedings thereon is hereto annexed No 2 and prayed to be taken as a part of this answer, from which it does appear that the said Henderson was impeached for illegal proceedure in the original erection of said mill as well with a Certain depredation on the property of the Complainant at the same time. To this bill Complaining
			 as aforesaid and praying that the dam of the said mill might be prostrated as a nusance, notwithstanding these serious Charges and the magnitude of interest at stake, there appears to have been
			 made
			 no defence by the widow and the orphans. And as the reasons assigned for this failure as well as the Cause why the exhibition of the bill was defered until the death of Col Henderson have no immediate bearing upon the points now litigated, this respondent refrains from any notice of them. In Consequence of the exhibition of the said bill and the omission on the part of
			 the widow & orphans to defend the same, the mill dam erected by the said Henderson was pronounced by the decree of the then high Court of Chancery to be a nusance and ordered to be abated; which
			 said Order was immediately Carried into execution by the said Complainant, which act, and the manner in which it was performed Altho they excited a strong sensation in this section of the Country
			 & proved fatal to the interests of the widow and the orphans are
			 foreign from the present subject; But as the Compt has wandered out of his way to make an impression unfavourable to the reputation of this respondent he Considers himself imperitively Called on to repel by every fair means the attempt, and should the
			 Conduct of either the respondent or Compt in these transactions with the Hendersons merit odium, the reproach thereof may devolve upon him who may have justly incurred it. With this view this respondent begs leave to state that the mill site at the mountain falls had long been Considered as a desideratum by the Complainant either to preclude Competition or for other purposes. He is led to this opinion from a belief of the Complainants haveing solely
			 formed the scheme of the division of the late Bennett Hendersons real estate a Copy of which will be found among the exhibits No 1 and prayed to be admitted as a part of this answer from which it will be seen that human ingenuity Could not have devised a better plan by which the many parcels into which it is Cut
			 should fall a pray prey to an opulant neighbour. To shew that the foregoing Idea is not a visionary one,
			 a Certain Craven Peyton (then ostensibly acting for himself, but now known to have been the agent of the said Compt) availing himself of suitable opportunieties to purchase of the heirs of said Henderson both here and in Kentucky, to which state he many times went for that purpose and in all the Conveyances of said property altho the ancient mill site is Cautiously reserved, it is but too obvious that that formed the primary object.
			 The Complainant has inveighed against this respondent for the
			 privacy
			 and Concealment which marked his negotiations with John Henderson, and does not perceive that he is liable in a more eminent degree to a similar accusation. why
			 Charge this Respondent with Chicanery & occult practices when, he himself is forced to
			 shroud in darkness and go behind the scenes? It is not a Sufficient answer that the Complainant was in public service & Compelled to act by another; because
			 the avowal of the agency would
			 have
			 answered every rational purpose without the assumption on the part of Peyton of the Charecter of a real purchaser. Deeds executed to the Complainant himself or to the said Peyton as his agent would have been valid in law & more economical. It must then have been to obta Attain some misterious end. Perhaps if it had been known to the parties that the purchases were made for the Complainant,
			 the object and the benefit being palpable, higher expectations would
			 have been formed and greater demands have been made or perhaps the injury already
			 received by the delapidation of their mill reduced As they were in their Circumstances, wounded pride, or
			 indignant
			 feeling might have inclined them to preclude the Complainant from the gratification of his wishes. But what were their motives or the motives of the Complainant in acting thus Ambigiously we will leave to Conjecture This respondent further answering saith that
			 in the year 1804 he entered into a Contract with John Henderson Contained in two Seperate instruments (Copies of which numbered 3 & 4 are hereto annexed & requested to be incorporated with this answer) to erect a water grist mill in partnership,
			 after the sd Henderson had obtained leave from this Court to that effect tho’ streniously opposed by the said Craven Peyton. To which
			 Contract in the hand writing of Mr Martin Dawson this respondent refers for proof as to the liberality of his views in relation to the said Jno Henderson. It will appear from the said Contract (whose legal operation it is Contended from the date of its execution vested the possession) that for a moiety of lots No 8. 9 & 10 and a moiety of his interest in the dower land, this respondent was to advance to the said Henderson £1000 in the way therein designated. This is an important fact in vindication of this respondents purity of intention and rectitude of Conduct, for it will be seen that he
			 estimated the mill
			 site and the lands appertenant thereto not exceeding 10 acres at a sum
			 not greatly inferior to that which, from the evidence of the Complainants agent, he paid for the whole tract Containing 1126¼ acres, and as this respondent has been informed in rubish of property of little value. To prove to your worships that this respondent intended no fraud
			 or Circumvention but wished to have possessed this property at a fair price, he begs leave to refer the Court to an extract of his letter to the Complainant dated July 20h 1812 “I am greatly averse to litigation on account of the manifold perplexities it superinduces, but having removed from Louisa & expended money not only in the purchase of this, but other property, with a view solely to the advantages to be derived from such an establishment, I am loth to relinquish any benefit
			 that Can arise to me from my original Contract with Henderson, which I have always been ready to execute in its fullest extent without regarding to whom the interest secured thereby to Henderson might be transferred.” How in the face of this avowal Could the Complainant Charge this respondent with Confederating with the said Henderson to injure him “by Clandestine & fraudulent bargains and deeds on false Considerations never actually paid?”—Viewing the establishment originating out of his Contract with Henderson as a source of future Comfort and wealth without recuring to the manuel labour of slaves this respondent had intended to devote his best energies and to have applied his principle resources towards it, as a proof of which he purchased a well improved lot in the town of Milton and removed his family & Store to that place. Shortly after this event, to his great astonishment when on the eve of Commencing his operations, in acting under the Authority of this worshipful Court, the said John is arrested in his progress by an Injunction from the High Court of Chancery. Here this respondent Cannot
			 refrain from remarking the evident disingenuousness which charectirized the Conduct
			 of the Complainant himself. It is understood to have been the uniform practice of that Court never to award Injunctions where they have been previously dissolved in the County Courts except in
			 Cases
			 of the most flagrant and palpable oppression and for reasons almost too manifest to require explenation, for after a Subject has
			 undergone discussion under all its aspects and in all its
			 ramifications before a Court of Competent jurisdiction in the County where the parties litigent and their witnesses are individually well known, and been solemnly decided, it would appear
			 presumptious in another Court at a distance from the Scene of action and an utter Stranger to all Concerned to reverse the same. Why then let it be asked was a Communication of the previous question and desicion thereon in this Court not made to the Chancellor? There however after
			 another severe ordeal the efforts of the Complainant shared the same fate. This respondent Calls them the
			 efforts of
			 the Complainant, for the bill itself Carries internal evidence of himself being the Author. Here then Scepticism itself, it might reasonably have been presumed, would have been satisfied. Far
			 from it
			 an appeal is taken and again on Solemn argument the decree of the Chancellor is affirmed as will be seen from the record No 1 which is also prayed to be taken as a part of this Answer While
			 the subject was pendente lite this respondent admits that doubts existed in his own mind as to the result, and taught a lesson by the Complainant he was silent as to his pretentions, for notwithstanding the mystery in
			 which this affair was attempted to be enveloped, he had strong suspicions that the Complainant was behind the Curtain and that he had to Contend against his Colossal strength. But wherein is the
			 great Criminality of not promulgating to the world a transaction the event of which was dubious and uncertain. Besides, this respondent is naturally of a taciturn disposition, of Solitary habits,
			 and
			 fond of those studies which are best adapted to such propensities. If further reasons are required to expulpate him from the enormous guilt of silence, one may be superadded which will satisfy the Complainant himself. It is this; this respondent knew that he stood on impregnible grounds,
			 he well knew that Peyton, the recognized agent of the Complainant was apprized of his title, and it is a principal too well established and too
			 often repeated in the books to  have escaped his observation, that a
			 knowledge of a title of another to property in the agent, is evidence of a possession of the same knowledge by the principal.
            To elucidate this point, (as this respondent has been informed most of the bar has been forestalled by the Complainant) he begs leave to refer your Worships to 1 atk 265. 3 atk 646.
			 1 Ves. 64 &
			 Sugd 492. To prove that the said Peyton agent of the Compt possessed information of this respondents equitable lien, he begs leave to refer to an original letter from Colo Chs L Lewis brother in law of said Complainant and father in law of said Peyton which is numbered 5 and which he also prays may be received as a part of this his Answer. Where then was the necessity, let it be again
			 asked, for this respondent to have promulgated to the
			 world his intentions or to Complain of the grievancies already sustained, or which might still assail him. But to remark further on this head this respondent does not dispare of being able to put
			 a
			 final Close to this Controversy by proveing  that the Complainant himself was not ignorant of his title.
			 Hendersons title being ratified by the Court of dernear resort in this Commonwealth and that title being transferred for
			 valuable Consideration to this respondent by deed proved by one witness and Continued for further proof in this Worshipful Court, a
			 Copy of which is hereto annexed numbered 6 and prayed to be taken as a part of this his Answer; And
			 the original Contract being known to all the parties Concerned, to Peyton and the Compt as well as to James Lewis & Matthew Henderson before any Conveyance of the said John to them, as this respondent believes he Can establish; Closes the door as he is advised to all future investigation. It was on this ground principally that this respondent was induced
			 through sound advice to decline any extrajudicial arbitration and as evidence of such advice he begs leave to refer to the plea prefixed to this answer which will Shew that he has Consulted
			 Counsel
			 learned in the law on the occasion, and that his said Counsel wished the subject to be regulated by the strict principles of law alone. He Cannot therefore take shame or Confusion to himself for
			 withdrawing the proposition made by himself and acceeded to by the Complainant. For independant of the legal right and the many instances on record of honorable persons acting in the same way
			 where
			 important interests are at Stake and want of Candor is indicated by the adversary it must appear obvious that no assential injury Can arise to either party from the Step thus taken. For as it now
			 stands the Cause will Come farely before the tribunals of the Country and experiance a full according to its intrinsic merits. To justify however the Conduct of this respondent, to the most s censorious, in the adoption of the foregoing measure he will prove that he has not been treated with that expansive liberality by the Complainant, which he had reason to have expected And
			 for evidence
			 whereof he begs leave to refer to the whole of the Correspondance between the agent of the Complainant, the Complainant himself, and this respondent, and not to garbled parts thereof a Copy of
			 which
			 No 7 will be found among the exhibits in this Cause, and prayed to be taken as a part of this answer. From which among other things it will appear that the Complainant wished to embarrass the
			 submission to Arbitration with all the refinements of Special pleading, and notwithstanding this respondent had fully opened to him the Nature of his Claim the said Complainant withheld from him
			 any
			 information on the points on which he rested his pretentions. In addition hereto he Considers himself as unfarely dealt with by the Complainant in the affair of the forceable entry & detainer
			 alluded in the Compts bill, the particular incidents of which he will not now detail, as that Cause remains yet to be determined by a Court of Competent Authority, one remark however he Cannot forbear
			 making that the
			 Justices before whom the Cause was tried refused to award a veniere facias in a traverse tendered, and
			 the Compt accepted of a warrent of restitution when a book in the hands of his attorney of high authority Viz.
			 Hawkins pleas Cro., and believed to belong to the Compt, shewed that in such a Case it was mandatory on them to have a jury summoned to determine the question of force. whereby this respondent expressly avers that the Compt either Connived at, or wantonly deprived him of a Constitutional right, that of a trial by his Peers. The Compt has stated that $750 were given by him to James Lewis for his interest in Jno Hendersons title to all the Lands about Milton, and that that was but a pretenced
			 bill purchased by him. Why would the Compt disburse such a Sum in the purchase of a mere shadow, when in doing this he knew he was violating a positive law of the Country.
			 The depositions of
			 Richard Price and
			 James L Henderson were taken and used at
			 the trial in the High Court of Chancery between Peyton & Henderson, altho the Compt for reasons best known to himself avers to the Contrary in his bill aforesaid, and which said bill according to the best authorities ought to have been Sworn to, and it is Conceived that
			 where the same rights are at issue, they will be admissible testimony, but with what propriety the Compt Could have obtruded on the Court the deposition of James L Henderson this respont is at a loss to devine, when it appears he is most materially interrested.
			 Nor Can this respondent Conceive that the evidence of James Lewis in the event of any future litigation Can be received as legal, in as much as he the said Lewis Contrary to law executed a trust Conveyed to himself for his own benefit and must be amenable when Called on to repair any injury which may have accrued.
             As for the evidence of Craven Peyton when it is Considered how deeply he was affected at the opening of the Correspondance on the subject of this respondents title under Henderson, herein before referred to, it is a matter of some surprise, that the Compt who poss professes to wish nothing but what the law will Sanction should attempt to introduce it. The Suspicious
			 situation in
			 which he was found at the interview with this respondent on the Island of the honble Mr nelson, the extremity to which he then seemed Solicitous of pressing the affair, and the expression of his feelings contained in his letter, ought to induce the Compt to forego any benefit that might accrue to him from the testimony of such a witness.
            But this respondent flatters himself that the Compt in tenderness to his agent will, on seeing the letter of Colo Charles L Lewis herein referred to, and on recollecting the oath taken by the said Peyton on the trial of the warrent of forcible entry & detainor, Not be inclined to bring him forward again. What is the evidence this bill prays to have perpetuated? The
			 depositions of Richard Price,
			 James L Henderson
			 Elizabeth Henderson,
			 Dabney Carr
			 Benjamin Brown & Craven Peyton all of which as the Compt shews go, either to the nullification of Hendersons Claim, or to prove Concealment on the part of this respondent of the one derived by him of sd Henderson.
			 Now this respondent respectfully Conceives, that Hendersons title being established by a decision of the Court of Appeals Cannot be invalidated by any subsequent evidence whatever, and if it
			 Can be established that either the Compt or his agent was  privy to the Contract between the respondent and the said Jno Henderson, the other mass of evidence is equally nugatory and unavailing.
			 It would then be not only preposterous but oppressive to Carry this
			 respondent from the Rivanna to the Ohio and from the Ohio to the Washita to Attend to the Collection of evidence which in no aspect of the Case, Can subserve the purpose of the Complainant.
			 on Colo Lewis’ letter this respt relies as Conclusive proof that he Can establish Mr Peytons knowledge of his Contract with Henderson, for how Could he in 1807 assign as a motive for Peytons Hostility to this respondent, his transactions with Henderson relative to the mill Site at milton without its being self evident that Peyton was then apprized thereof And afterwards in 1808 formed his Contract with a full view of their nature. This respondent might here rest
			 his Case with the Court under a thorough Conviction
			 that the prayer of the Compts bill d ought not to be granted, but he feels himself Constrained to Notice either an intervertant or deliberate error on the part of the Compt in his bill aforesaid.—He therein states that he
			 was deprived at the trial between Peyton and Henderson in the High Court of Chancery of the evidence Comprized in the depositions of
			 James Lewis Henderson &
			 Richard Price by the failure of Comms to return them, or by some other Circumstance preventing them being known to the Court, or to the Compts Counsel, at the date of the decree; Whereas it is apparent from the record of the Case that he was fully availed of their benefit,—a transcript of which record he was informed by the clerk
			 of the Court of Appeals, the
			 Compt had in his possession. Charged, menaced & proscribed as this respondent has been both by the principle and agent,
			 he has Considered it as an insuperable obligation on him to Come
			 forward thus independtly in his own defence and in this as well as in all other Cases where his honor or his interest is at stake, he must speak in the bold & energatic language of truth;
			 when
			 however the whole Circumstances attendant on this Contraversy are deliberately weighed, he flatters himself that it will be found that he has not overleaped the limts limits of ordinary decorum, or the indispensible obligations of self defence.
            When charges of moral turpitude are exhibited to the world according to the Solemnities and forms of juducial proceedings by a person of the first standing in Society against any individual however obscure, they ought to be well founded, for they remain as monuments of either the guilt or innocence of him against whom they are levelled. He who impeaches the rectitude of another, should be covered himself with an impenatrable shield. He should examine well the ground he occupies, and be Confident that both his Conduct & pretensions will stand the severest test of Criticism, because well founded recrimination by a law, which no human statute Can repeal must excite the most painful Sensations. It will be truly unfortunate for him if in accuseing his Antagonist with insidiousness and Chicane, the charge should with ten fold force recoil on himself. Above all it must inflict a deep and Corroding wound on the feelings of one who has held in his hands the destinies of a great and free people, to be suspected of a Conspiricy against the dearest rights and best interests of any portion of that Community over which he was Called to preside.
            With this remarks this respondent Closes this his Answer and prays to be hence dismissed with his reasonable Costs &c
          
          
            Albemarle County to wit
            This day appeared before me a Justice of the peace for the County aforesaid David Michie and made oath that this his Answer Contains the truth so far as it relates to his own acts and doings, and so far as it relates to the acts and doings of others, he believes it to be true.
			 Given under my hand this 6h day of Sept 1813
            Jno Harris
          
        